          Case 1:19-cr-00257-NONE-SKO Document 89 Filed 12/10/20 Page 1 of 1



 1   Kevin P. Rooney, Of Counsel, # 107554
     HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
 3   Tel: (559) 233-5333
     Fax: (559) 233-4333
 4
     Attorney for Erin Kube
 5

 6                                UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                                     )       Case No.: 1:19 CR 257 NONE/SKO
 9   UNITED STATES OF AMERICA,                       )
                                                     )       ORDER SEALING DOCUMENT
10                  Plaintiff,                       )       SUBMITTED IN
                                                     )       SUPPORT OF PAUL KUBE’S MOTION
11          vs.                                      )       FOR MODIFICATION OF PRETRIAL
                                                     )       RELEASE CONDITION OF NO
12   PAUL KUBE,                                      )       ASSOCIATION WITH ALLEGED VICTIM
                                                     )
13                  Defendant                        )
14
                    Having read and considered the request to file a document, specifically a letter,
15

16   under seal, the Court finds that Ms. Kube has compelling privacy and dignity interests in the

17   document.
18
            The Court hereby ORDERS the submitted document to be filed under seal in this case.
19

20
     IT IS SO ORDERED.
21

22      Dated:     December 9, 2020
                                                             UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28



                                                         1
